                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case No. 19-cr-00227-SRB-1
                                             )
JAMES E. WORKMAN,                            )
                                             )
                Defendant.                   )

                                             ORDER

       Before the Court is Magistrate Judge Lajuana Counts’s Report and Recommendation to

deny Defendant’s Motion to Dismiss Counts One Through Five, or Count Seven, on the Grounds

of Multiplicity. (Doc. #23.) Defendant filed an Objection to the Report and Recommendation.

(Doc. #24.) The Objection states in part that “[i]f the Court elects to adopt the Report and

Recommendation not to dismiss this multiplicitous indictment, it should order, as an alternative,

that the government choose or elect the count on which it will proceed prior to submission to the

jury,” or “order the government before trial to seek a superseding indictment which charges a

single count between the existing Counts One through Five and Count Seven.” (Doc. #24, p. 5.)

       After an independent and careful review of the record, the applicable law, and the parties’

arguments, the Court OVERRULES Defendant’s objections (Doc. #24), and ADOPTS Judge

Counts’s Report and Recommendation (Doc. #23). It is ORDERED that the Report and

Recommendation be attached to and made a part of this Order. Defendant’s Motion to Dismiss

Counts One Through Five, or Count Seven, on the Grounds of Multiplicity (Doc. #15) is

DENIED. The Court also denies Defendant’s request for alternative relief.




            Case 4:19-cr-00227-SRB Document 25 Filed 07/29/20 Page 1 of 2
      IT IS SO ORDERED.
                                          /s/ Stephen R. Bough
                                          STEPHEN R. BOUGH
Dated: July 29, 2020                      UNITED STATES DISTRICT JUDGE




                                      2

        Case 4:19-cr-00227-SRB Document 25 Filed 07/29/20 Page 2 of 2
